Title: To James Madison from Henry Clay, 3 March 1817
From: Clay, Henry
To: Madison, James


        Confidential
        
          Dr sir
          3 Mar. 17.
        
        Knowing that we cannot differ on the question of the object of the Internal Improvement bill, however we may on the Constitutional point, will you excuse me for respectfully suggesting whether you could not leave the bill to your successor? If it receive his approbation, within the ten days, I am inclined to think the law is valid. The notification to the two houses of the passage of any bill, by the Presidents approbation, is I am induced to believe a formula not essential to the validity of the Law. These suggestions, hastily made, proceed from considerations connected at once with a

regard to your personal character & the public good. I pray you to do justice to the motives which dictate their suggestion & to excuse the liberty I have presumed to take. Respectfully & Sincerely Your’s
        
          H. Clay.
        
      